           Case 1:21-cv-07155-LTS Document 4 Filed 09/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANTHONY G. BOYD,
                                 Plaintiff,
                    -against-                                       21-CV-7155 (LTS)

 LaGUARDIA AIRPORT; GENERAL                                       TRANSFER ORDER
 MANAGER, OPERATIONS,
                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently detained in the Anna M. Kross Center on Rikers Island, brings

this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his federal

constitutional rights. For the following reasons, this action is transferred to the United States

District Court for the Eastern District of New York.

       Under 28 U.S.C. § 1391(b), a civil action may be brought in

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred, or a
       substantial part of property that is the subject of the action is situated; or (3) if
       there is no district in which an action may otherwise be brought as provided in
       this section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.

A “natural person” resides in the district where the person is domiciled, and an “entity with the

capacity to sue and be sued” resides in any judicial district where it is subject to personal

jurisdiction with respect to the civil action in question. See 28 U.S.C. § 1391(c)(1), (2).

       Plaintiff alleges that he was arrested at LaGuardia Airport and involuntarily admitted to

the psychiatric ward at East Elmhurst Hospital. Because Plaintiff does not allege that any

defendant resides in this district or that a substantial part of the events or omissions giving rise to

his claim arose in this district, venue is not proper in this Court under § 1391(b)(1), (2).
            Case 1:21-cv-07155-LTS Document 4 Filed 09/01/21 Page 2 of 2




Plaintiff’s claims arose in Queens County, New York, which is in the Eastern District of New

York. See 28 U.S.C. § 112(c). Accordingly, venue lies in the Eastern District of New York, 28

U.S.C. § 1391(b)(2), and this action is transferred to the United States District Court for the

Eastern District of New York, 28 U.S.C. § 1406(a).

                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. Whether Plaintiff should be permitted to proceed further

without prepayment of fees is a determination to be made by the transferee court. A summons

shall not issue from this Court. This order closes this case.

         The Clerk of Court is further directed to mail a copy of this order to Plaintiff and note

service on the docket.

         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     September 1, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                   2
